Carleton, J.,

delivered the opinion of the court.
The plaintiff avers, that he is the owner of a tract of land, described in his petition, which, he alleges, the defendant invaded, without any right or title whatever, and interrupted the labor of petitioner’s slaves, by ordering them and his overseer to quit the premises, by which he has been endamaged in the sum of five thousand dollars ; that the defendant pub*585licly slandered his title, and caused proceedings to be instituted at Opelousas, to induce the United States government to deprive him of his land ; that the defendant will not desist from his unjust pretensions, nor bring an action to-establish his title ; but has driven the petitioner to the expense and trouble of instituting suit to maintain his rights, whereby he has sustained damage in the further sum of five thousand dollars; and concludes with a prayer that the defendant be decreed to exhibit his title, if any he have, or that he be enjoined from setting-up further pretensions to the'land; that the petitioner be quieted in his possession ; -that he have judgment for the sum of ten thousand dollars damages ; that a boundary line be established between the parties, and for general relief.
The defendant, for answer, denies generally, and avers that he is the owner of the land in question, as purchaser, at the sale of the succession of John Havard, deceased prays likewise for the establishment of the boundary line ; that he be quieted in his possession, and reconvenes the plaintiff in the sum of five thousand dollars damages, for his illegal detention and cultivation of the land during three years.
The jury found a verdict in favor of the plaintiff, assessing his damages at sixteen hundred dollars.
The court pronounced judgment for that sum, and furthermore decreed that the plaintiff be quieted in his title and possession.
The controversy in this case, turns entirely upon the question of damages; and is, therefore, the only point in the cause necessary for us to notice.
It appears from the facts disclosed at the trial' before the District Court, that the defendant was informed by the surveyor general at Donaldsonville, that the register and receiver of the proper districts, were authorized by an act of congress of 1831, to inquire into titles in cases arising on confirmed claims; that Chambers accordingly presented a petition to that effect to the register and receiver of the land office at Opelousas, and caused Terrill to be cited to appear before them on the 31st day of March, 1836; that being *586unwell, he sent his agent to Opelouses to attend to this business, and employed counsel .to whom he paid two hundred dollars. It appears, on the arrival of the agent at Ope-lousa's, the register and receiver refused to act. It also appears, that while Mr. Wise, the plaintiff’s overseer, was employed cutting wood, with several slaves, on the land in dispute, Chambers rode up and ordered them off, rising in his stirrups and lifting his whip, so that the negroes ceased from their work ; and directed the witness to tell Terrill to meet him there the next morning to settle the business ; that the hands were very much alarmed, but did not stop from their work more than fifteen minutes.-
The proceedings instiluled by a proprietor of land, before the register and receiver, to inquire into the titles of his neighbor’s land, arising on confirmed claims, although they cause much' trouble and expense to the adverse party, form no claim, for damages, when it is not shown they were prompted by malice.
When exoes-^Wen,aitufever-diet and judgment -will be set aside, and the case remanded for a new trial.
We have not been able to procure a copy of the act of congress, under which the proceedings at Opelousas were had ; and cannot, therefore, understand the nature of the powers with which those officers are clothed. We are, however, of opinion, that these proceedings form no just claim for damages on (he part of the plaintiff. From the documents on file, we think the defendant might well be mistaken as to the precise nature of his tide. It is not shown that be acted in malice, and if he caused trouble and expense (o the plaintiff, it was not with the intention to injure him, but to establish bis own rights, with no less trouble and expense to himself.
With respect to the alleged trespass, by interrupting ihe labor of plaintiff’s slaves, for only fifteen minutes, we think the injury too trifling to be a subject of serious complaint ; and although we would disturb the verdict of a jury, assessing damages with great reluctance, y^et where such damages are excessive,'and altogether unsupported by testimony, as in ¿he case now before us, it becomes our duty to set it aside ^ and remand the cause to be tried de novo.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be avoided and reversed ; that the verdict of the jury be set aside; that this cause be remanded for a new trial, the appellee paying the costs of appeal.